DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-17 as filed 10/06/2020 are under consideration.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In the portion of claim 1 describing R1 and R2, the word “is” should be added between “independently” and “hydrogen” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites R3 and R4 are recited as independently hydrogen or listed groups “or adjacent two or more R3s or two or more R4s bond to each other to form a monocyclic or polycyclic ring” then the following is recited “provided that at least two adjacent R3s or two adjacent R4s bond to each other to form a monocyclic or polycyclic ring”.  It is unclear if the additional ring groups formed by R3s or R4s are required to be present, since the claim also recites members of a group then recites the word “or” prior to describing an adjacent ring group.  (It is further noted that claim 8 recites a fluorene moiety that does not have the further ring).  Also, it is unclear how R3 and R4 if selected as hydrogen would form an adjacent group.  Clarification and/or correction with respect to the requirements for R3 and R4 are required.
Claim 14 includes the phrase “the organic material layer”, but claim 13, upon which claim 14 depends, recites “one or more organic material layers”.  It is unclear which “organic material layer” of claim 13 is being further limited in claim 14 as there is an inconsistent use of singular and plural terms and there is lack of clear antecedent basis.  Clarification and/or correction are required.
Claim 15 includes the phrase “the organic material layer”, but claim 13, upon which claim 15 ultimately depends, recites “one or more organic material layers”.  It is unclear which “organic material layer” of claim 13 is being further limited in claim 15 (and claim 14)  as there is an inconsistent use of singular and plural terms and there is lack of clear antecedent basis.  Clarification and/or correction are required.
Claim 17 recites “the n-type dopant, one or two or more are selected”, which is considered unclear and indefinite.  Claim 15, upon which claim 17 depends, recites “an n-type dopant” as a singular term, but claim 17 appears to recite the dopant can include “two” or “more”.  Clarification and/or correction are required.
Claim 17 recites “or more” regarding the n-type dopant and “or more” is considered to be indefinite as it is an infinite amount.  Clarification and/or correction are required.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 8 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 4 sets forth X1 and X2 may combine with each other to form a ring, but this definition is different from the corresponding variables R1 and R2 set forth in parent claim 1.  The claim 4 limitation is outside the scope of the definitions for R1 and R2 of parent claim 1.
Claim 8 recites the following spirofluorene moiety

    PNG
    media_image1.png
    150
    178
    media_image1.png
    Greyscale
.
Claim 8 depends from claim 1, which does not define groups R1 and R2 as possibly joining together.  Accordingly, the above group of claim 8 is outside the definition of compounds of parent claim 1. 
Claim 11 sets forth R1 and R2 may “combine with each other to form a ring”, but this appears to be a definition of R1 and R2 outside the scope of the definitions for R1 and R2 of parent claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11, 13, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2012/0286249 A1).
Lee et al. discloses compounds of formula 1 for an organic light emitting device (see abstract).  At least compound 11 is an exemplified compound that corresponds to instant formula 1 where instant R4s form additional rings (see page 11):

    PNG
    media_image2.png
    220
    610
    media_image2.png
    Greyscale
.
Additionally, compound 25 is taught and was used in a device example in an electron transport layer (see Table 1, par. 136) per device claims 13 and 14:

    PNG
    media_image3.png
    243
    320
    media_image3.png
    Greyscale
(see page 8).

Claims 1-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaiser et al. (US 2011/0284831 A1).
Kaiser et al. discloses at least the following compounds for an organic electroluminescence device:
    PNG
    media_image4.png
    297
    641
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    293
    654
    media_image5.png
    Greyscale
.
(See page 44.)
The above compounds correspond to instant formula 1 where L is a direct bond.
Compound 89 of page 32 meets the Ar1 and Ar2 requirements of claim 9:

    PNG
    media_image6.png
    214
    307
    media_image6.png
    Greyscale
.
Compound 100 on page 34 meets the requirements of claim 10: 
    PNG
    media_image7.png
    171
    307
    media_image7.png
    Greyscale
.
	Regarding claim 11, at least compound 154 of page 44 shown above meets the requirements of instant R1 and R2 as methyl.
	Compounds 152-155 from page 44 shown above are according to instant first formula of claim 12.

Claims 1-8, 11, 12 are rejected under 35 U.S.C. 102(a) as being anticipated by Hayoz et al. (WO 2004/077885 A2).
Hayoz et al. discloses the following triazine compounds for an electroluminescent device:

    PNG
    media_image8.png
    405
    405
    media_image8.png
    Greyscale
(see page 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaiser et al. (US 2011/0284831 A1).
Kaiser et al. is relied upon as set forth above for the rejection of claim 1. 
Kaiser et al. teaches triazine derivatives as electron transport layer 1 materials (see par.41 and see also example compounds from pages 32, 34, and 44 described in the above rejection over Kaiser et al.):

    PNG
    media_image9.png
    287
    345
    media_image9.png
    Greyscale
.
An electron transport layer comprising the triazine derivatives may be further doped with alkali metals or alkali metal compounds (such as lithium quinolate) (see par. 62).
	While Kaiser et al. does not set forth a device example with one of the compounds 89, 100, or 152-155 (see pages 32, 34, 44) or set forth a device example embodiment with one of the triazine compounds 89, 100, or 152-155 in further combination with an alkali metal or alkali metal compound such as LiQ as dopant, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a device using the triazine derivatives in an electron transport layer with an alkali metal or alkali metal compound, because Kaiser et al. clearly teaches the materials for an electron transport layer within an electroluminescent device structure.  One would expect to achieve an operational device using compounds within the disclosure of Kaiser et al. with a predictable result and a reasonable expectation of success.

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kukhta, Nadzeya A., et al. "Effect of linking topology on the properties of star-shaped derivatives of triazine and fluorene." Synthetic metals 195 (2014): 266-275.
Chen, Hsiao-Fan, et al. "1, 3, 5-Triazine derivatives as new electron transport–type host materials for highly efficient green phosphorescent OLEDs." Journal of Materials Chemistry 19.43 (2009): 8112-8118.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523. The examiner can normally be reached Monday through Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWN L GARRETT/Primary Examiner, Art Unit 1786